Earl Warren: Number 435, Harry Lev, Petitioner, versus United States of America, and Number 436, Raymond Wool versus United States of America, and Number 437, Marvin Rubin versus United States of America. Mr. Eben.
Anthony Bradley Eben: May it please the Court. On occasions in the past when I have had the great privilege of appearing before this Court, I have had the temerity to call the Court's attention to the fact that I'm somewhat hard of hearing. And, in the past, the Court has treated me most courteously and kindly. And I note since my last appearance here that some additions have been made which I'm quite sure will do away with the difficulty. I'd like the Court, however, to keep that in mind in the event that I do not appear to understand any question which you may put to me. Your Honors, these cases come --
Felix Frankfurter: In short, you -- you do not want us to withhold asking questions.
Anthony Bradley Eben: It might not.
Felix Frankfurter: You do not want us to withhold asking questions, do you?
Anthony Bradley Eben: No, by no means, do I -- I welcome it very much. These cases come to this Court, may it please the Court, upon writs of certiorari which were issued to the Court of Appeals for the Second Circuit as a review of judgments of that Court. There are three petitioners here now on three separate grants of certiorari. Those petitioners are, respectively, following the numbers assigned by the clerk, Mr. Lev, who is represented by me, petitioner Rubin who is represented by Mr. Sullivan of the New York Bar, and petitioner Wool who is represented by Mr. Albert Treiman of the New York Bar. The Court has seen fit to consolidate these three particular cases for argument and has granted us an hour and a half. I would propose, with the Court's permission, to argue for 35 minutes, and Mr. Treiman will argue for 20, and Mr. Sullivan will conclude with the final 35. Originally, this case developed in New York on the basis of an indictment which was returned in the Second Circuit charging the petitioners here and filed by the defendants in that case with a conspiracy to defraud the Government of its governmental functions in the administration and procurement of the Quartermaster Corps. That indictment followed a very full and extensive hearing before one of the Senate committees, approximately a year or two before the indictment had been returned. As part of the indictment, as part of the conspiracy, it was charged that petitioner Lev and petitioner Rubin had one Ades, who was another defendant in the case but who was not here on certiorari, would offer and give money and other things of value to various persons connected with the Quartermaster Corps Office in New York for the purpose of inducing them to disclose confidential information prior to the awarding of any contract by the Quartermaster Corps to corruptly grant deviations in pay in connection with such contracts when they were granted and, finally, to influence their matters -- their decisions on matters pending before them. At the outset of the case, when the Government undertook to prove its case, they opted, first, a witness who is an expert and who testified purely on technical matters involving procurement for the Quartermaster Corps. The next witness for the Government was a gentleman by the name of Carlin, and he figures such reliefs throughout our entire discussion here. Carlin, according to his testimony and, here, his testimony was offered to prove those things that I have just mentioned. He was a certified public accountant. He testified that sometime during the course of the year 1952, he was present in the office of a Mr. Ades, who was a defendant, as I've already said to the Court, and a Mr. Levy, not to be confused with the petitioner Lev. Those gentlemen were conducting a business in New York and according to what Carlin testified to, Rubin appeared and told them that he was very influential in the Quartermaster Corps in New York, sometimes referred to during the course of this argument and of the brief says “16th Street” that he knew intimately the personnel over there, that due to his intimate connections with that personnel, he would be able to get Levy and Ades' contracts. Keep in mind that this is the Carlin testimony that I am now developing for the Court. According to Carlin, Rubin also said, on this particular occasion, that 5% of every contract, the price of every contract, ought to be given to him so that he, in turn, might turn it back to the people in the Quartermaster Corps at 16th Street who had been doing him favors. He also said that, due to his acquaintanceship with these people and the fact that he would be turning over such money to them, that he could get deviations from contracts, speaking generally, that he had some power of control over the choice of the inspectors who ultimately, in the event a contract was awarded, would inspect the work under that contract. At the conclusion of his testimony, Mr. Sullivan, who will appear here before you on cross-examination, was able to develop from Mr. Carlin that he had given a prior statement to two Senate investigators named Belavan and Pool. Mr. Sullivan also developed that that -- those statements related to the matters concerning which Carlin had testified in this trial. He also stated, in response to a direct question, that he believed that he had signed such a statement. Now, the trial judge, upon demand being made by counsel for Rubin to produce that statement, refused to order the Government to do so on the grounds that the proper foundation of inconsistency had not been shown. And, with that, that was the end of the matter insofar as the trial was concerned. This trial, Your Honors, was decided ultimately in April, I believe, of 1957 and resulted in a finding of guilty as to virtually all of the defendants involved, including the petitioner represented by me, who is subsequently sentenced to the custody of the Attorney General and, also, to pay a fine. Two months after this decision in the trial court, this Court handed down its now famous decision in Jencks versus the United States. Accordingly, counsel for Mr. Lev on appeal, as well as counsel for the other petitioners, raised the question under the Jencks case as to whether or not, on the basis of this record, they were not entitled to see the Carlin statement and the refusal of the trial court to so grant them permission amounted to prejudicial error. The Government, almost a year later and, apparently, for some reason or other, it took that long for the briefs to be written and, of course, to get it into the Court of Appeals. The Government, almost a year later, in April of 1958, filed with the Court of Appeals, not the District Court, but with the Court of Appeals, a sealed envelope which purported to contain a memorandum given by Carlin to a Senate investigator or to these two Senate investigators. No one on petitioner's side has ever seen that memorandum. I understand, from the Government, that the sealed envelop is in the possession of the Clerk of this Court and available to Your Honors for examination. At the same time that they filed the sealed envelope containing this memorandum, the District Attorney filed an affidavit in support of the sealed envelope when they use that expression, which he said that this was what he had received from the Senate Committee here in Washington and that he had been informed by the acting-general counsel of that Committee that it was the only record that they had of any interrogation of Carlin. They also filed a -- an affidavit of Mr. Belavan who, as you will recall, was one of the investigators who took the statement from Mr. Carlin, according to Mr. Carlin. This affidavit of Carlin was dated some three years after the events which it purported to describe. In it, he said that in 1955, he and Pool had called upon Carlin in New York during the month of March --
Earl Warren: We'll recess now, Mr. Eben.